MEMORANDUM OPINION
 
No. 04-09-00716-CV
 
IN THE MATTER OF
C.A.W.
 
From the 386th
Judicial District Court, Bexar County, Texas
Trial Court No. 2009-JUV-00999
Honorable Laura
Parker, Judge Presiding
 
Opinion by:     Karen Angelini, Justice
 
Sitting:                        Karen Angelini, Justice
                        Phylis
J. Speedlin, Justice
                        Rebecca
Simmons, Justice
 
Delivered and
Filed:   September 1, 2010
 
AFFIRMED
 
C.A.W.,
a juvenile, pled true to an original petition alleging delinquent conduct in a
juvenile case and was placed on probation for a period of eighteen months in
the custody of the Chief Juvenile Probation Officer of Bexar County for the
purpose of placement outside the home. C.A.W. filed a timely notice of appeal.
C.A.W.’s
court-appointed appellate attorney filed a motion to withdraw and a brief in
which he asserts there are no meritorious issues to raise on appeal. See
Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); In re D.A.S., 973 S.W.2d 296, 299 (Tex.
1998) (orig. proceeding) (holding that Anders procedure applies to
juvenile proceedings). Counsel states he has provided the juvenile and his
guardian copies of the brief and motion to withdraw and informed them of the
juvenile’s right to review the record and file his own brief. See In re
A.L.H., 974 S.W.2d 359, 360-61 (Tex. App.—San Antonio 1998, no pet.); Nichols
v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns
v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). No
pro se brief has been filed.
            We
have reviewed the record and counsel’s brief. We agree that the appeal is
frivolous and without merit. The judgment of the trial court is affirmed.
Furthermore, we grant the motion to withdraw. See Nichols, 954 S.W.2d at
85-86; Bruns, 924 S.W.2d at 177 n.1. 
 
Karen Angelini, Justice